UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 1018 Dreyfus Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2013-June 30, 2014 Item 1. Proxy Voting Record Dreyfus Funds, Inc. Dreyfus Mid-Cap Growth Fund AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 16, 2014 Meeting Type: Annual Record Date: APR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel T. Byrne For For Management 1b Elect Director Dwight D. Churchill For For Management 1c Elect Director Niall Ferguson For For Management 1d Elect Director Sean M. Healey For For Management 1e Elect Director Harold J. Meyerman For For Management 1f Elect Director William J. Nutt For For Management 1g Elect Director Tracy P. Palandjian For For Management 1h Elect Director Rita M. Rodriguez For For Management 1i Elect Director Patrick T. Ryan For For Management 1j Elect Director Jide J. Zeitlin For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 05, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For For Management 1.2 Elect Director Max Link For For Management 1.3 Elect Director William R. Keller For For Management 1.4 Elect Director John T. Mollen For For Management 1.5 Elect Director R. Douglas Norby For For Management 1.6 Elect Director Alvin S. Parven For Withhold Management 1.7 Elect Director Andreas Rummelt For For Management 1.8 Elect Director Ann M. Veneman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Submit Shareholder Rights Plan (Poison Against For Shareholder Pill) to Shareholder Vote ALKERMES PLC Ticker: ALKS Security ID: G01767105 Meeting Date: AUG 01, 2013 Meeting Type: Annual Record Date: JUN
